 



EXHIBIT 10.1
$300,000,000
MARINER ENERGY, INC.
71/2% Senior Notes due 2013
PURCHASE AGREEMENT
April 19, 2006
Lehman Brothers Inc.
J.P. Morgan Securities Inc.
BNP Paribas Securities Corp.
Harris Nesbitt Corp.
Raymond James & Associates, Inc.
Wedbush Morgan Securities Inc.
c/o Lehman Brothers Inc.
745 Seventh Avenue, Third Floor
New York, NY 10019
Ladies and Gentlemen:
     Mariner Energy, Inc., a Delaware corporation (the “Company”), proposes,
upon the terms and considerations set forth herein, to issue and sell to you, as
the initial purchasers (the “Initial Purchasers”), $300,000,000 in aggregate
principal amount of its 71/2% senior notes due 2013 (the “Notes”). The Notes
will (i) have terms and provisions that are summarized in the Pricing Disclosure
Package and the Final Offering Memorandum (as such terms are defined below) and
(ii) are to be issued pursuant to an indenture (the “Indenture”) to be entered
into among the Company, the Guarantors (as defined below) and Wells Fargo Bank,
N.A., as trustee (the “Trustee”). The Company’s obligations under the Notes,
including the due and punctual payment of interest on the Notes, will be
unconditionally guaranteed (the “Guarantees”) by Mariner LP LLC, a Delaware
limited liability company, Mariner Energy Resources, Inc., a Delaware
corporation, and Mariner Energy Texas LP, a Delaware limited partnership,
(together the “Guarantors”). As used herein, the term “Notes” shall include the
Guarantees, unless the context otherwise requires. This is to confirm the
agreement concerning the purchase of the Notes from the Company by the Initial
Purchasers.
     1. Preliminary Offering Memorandum and Final Offering Memorandum. The Notes
will be offered and sold to the Initial Purchasers without registration under
the Securities Act of 1933, as amended (the “Act”), in reliance on an exemption
pursuant to Section 4(2) under the Act. The Company and the Guarantors have
prepared a preliminary offering memorandum, dated April 10, 2006 (the
“Preliminary Offering Memorandum”), a pricing supplement thereto dated the date
hereof (the “Pricing Supplement”), and an offering memorandum, dated April 19,
2006 (the “Final Offering Memorandum”, setting forth information regarding the
Company, the Guarantors, the Notes, and the Exchange Notes (as defined herein),
the Guarantees and the Exchange Guarantees (as defined herein). The Company and
the Guarantors hereby confirm that

1



--------------------------------------------------------------------------------



 



they have authorized the use of the Preliminary Offering Memorandum, the Pricing
Supplement, the Final Offering Memorandum, and any amendments or supplements
thereto required pursuant to this Agreement, in connection with the offering and
resale of the Notes by the Initial Purchasers.
     As used in this Agreement, “Applicable Time” means 5:00 P.M. (New York City
time) on the date of this Agreement and “Pricing Disclosure Package” means, as
of the Applicable Time, the Preliminary Offering Memorandum together with the
Pricing Supplement.
     As used in this Agreement, “Supplemental Offering Materials” means any
“written communication” (within the meaning of the Act and the rules and
regulations thereunder) prepared by or on behalf of the Company, or used or
referred to by the Company, that that would reasonably be expected to constitute
an offer to sell or a solicitation of an offer to buy the Notes other than the
Pricing Disclosure Package and the Offering Memorandum or amendments or
supplements thereto, including, without limitation, any road show relating to
the Notes that would reasonably be expected to constitute such a written
communication.
     It is understood and acknowledged that upon original issuance thereof, and
until such time as the same is no longer required under the applicable
requirements of the Act, the Notes (and all securities issued in exchange
therefor or in substitution thereof) shall bear the following legend (along with
such other legends as the Initial Purchasers and their counsel or the Company
and its counsel deem necessary):
THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR OTHER SECURITIES LAWS.
NEITHER THIS NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE RE-OFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS THE TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. EACH PURCHASER
OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER MAY BE
RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT
PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT
OF MARINER ENERGY, INC. THAT (A) THIS NOTE MAY BE OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED, ONLY (I) TO THE ISSUER (II) IN THE UNITED STATES TO A
PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (III) OUTSIDE THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (IV) PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE), OR (V) PURSUANT TO AN EFFECTIVE

2



--------------------------------------------------------------------------------



 



REGISTRATION STATEMENT UNDER THE SECURITIES ACT, AND IN EACH OF CASES
(I) THROUGH (V) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE
OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY SUBSEQUENT PURCHASER OF THIS NOTE FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.
     You have advised the Company that you will make offers (the “Exempt
Resales”) of the Notes purchased by you hereunder on the terms set forth in the
Pricing Disclosure Package, as amended or supplemented, solely to (i) persons
whom you reasonably believe to be “qualified institutional buyers” as defined in
Rule 144A under the Act (“QIBs”) and (ii) outside the United States to certain
persons in offshore transactions in reliance on Regulation S under the Act
(“Regulation S”). Those persons specified in clauses (i) and (ii) are referred
to herein as the (“Eligible Purchasers”). You will offer the Notes to Eligible
Purchasers initially at a price equal to 98.676% of the principal amount
thereof. Such price may be changed at any time without notice.
     Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the exchange and registration rights agreement
attached hereto as Exhibit A (the “Registration Rights Agreement”) among the
Company, the Guarantors and the Initial Purchasers to be dated April 24, 2006
(the “Closing Date”), for so long as such Notes constitute “Transfer Restricted
Securities” (as defined in the Registration Rights Agreement). Pursuant to the
Registration Rights Agreement, the Company and the Guarantors will agree to file
with the Securities and Exchange Commission (the “Commission”) under the
circumstances set forth therein, a registration statement under the Act (the
“Exchange Offer Registration Statement”) relating to the Company’s 71/2% senior
notes due 2013 (the “Exchange Notes”) and the Guarantors’ Exchange Guarantees
(the “Exchange Guarantees” to be offered in exchange for the Notes and the
Guarantees (such offer to exchange being referred to as the “Exchange Offer”).
     2. Representations, Warranties and Agreements of the Company and the
Guarantors. The Company and each of the Guarantors, jointly and severally,
represent, warrant and agree as follows:
          (a) When the Notes and Guarantees are issued and delivered pursuant to
this Agreement, such Notes and Guarantees will not be of the same class (within
the meaning of Rule 144A under the Act) as securities of the Company or the
Guarantors that are listed on a national securities exchange registered under
Section 6 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or that are quoted in a United States automated inter-dealer quotation
system.
          (b) Neither the Company nor any of its subsidiaries is, or after
giving effect to the offering and sale of the Notes and upon application of the
proceeds as described under the caption “Use of Proceeds” in the Preliminary
Offering Memorandum and the Final Offering Memorandum will be, an “investment
company” or a company “controlled” by an

3



--------------------------------------------------------------------------------



 



“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
          (c) Assuming that the Initial Purchasers’ representations and
warranties in Section 3(b) are true, the purchase and resale of the Notes
pursuant hereto (including pursuant to the Exempt Resales) is exempt from the
registration requirements of the Act. No form of general solicitation or general
advertising within the meaning of Regulation D (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) was used by the Company, the Guarantors or
any of their respective representatives (other than you, as to whom the Company
and the Guarantors make no representation) in connection with the offer and sale
of the Notes.
          (d) No form of general solicitation or general advertising was used by
the Company, the Guarantors or any of their respective representatives (other
than you, as to whom the Company and the Guarantors make no representation) with
respect to Notes sold outside the United States to non-U.S. persons (as defined
in Rule 902 under the Act), by means of any directed selling efforts within the
meaning of Rule 902 under the Act, and the Company, any affiliate of the Company
and any person acting on its or their behalf (other than you, as to whom the
Company and the Guarantors make no representation) has complied with and will
implement the “offering restrictions” required by Rule 902.
          (e) Each of the Pricing Disclosure Package, as of the Applicable Time,
and the Final Offering Memorandum, as of the Closing Date, contains all the
information specified in, and meeting the requirements of Rule 144A(d)(4) under
the Act.
          (f) The Pricing Disclosure Package and Final Offering Memorandum have
been prepared by the Company and the Guarantors for use by the Initial
Purchasers in connection with the Exempt Resales. No order or decree preventing
the use of the Pricing Disclosure Package or the Final Offering Memorandum, or
any order asserting that the transactions contemplated by this Agreement are
subject to the registration requirements of the Act has been issued and no
proceeding for that purpose has commenced or is pending or, to the knowledge of
the Company or any of the Guarantors, is contemplated.
          (g) None of the Pricing Disclosure Package or any individual
Supplemental Offering Materials, when considered together with the Pricing
Disclosure Package, as of the Applicable Time, or the Final Offering Memorandum
as of the Closing Date, contains or will at any time contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading, except that this representation and
warranty does not apply to statements in or omissions from the Pricing
Disclosure Package or the Final Offering Memorandum made in reliance upon and in
conformity with information relating to the Initial Purchasers furnished to the
Company in writing by or on behalf of the Initial Purchasers expressly for use
therein.

4



--------------------------------------------------------------------------------



 



          (h) The Company and each of the Guarantors has been duly incorporated
or formed and are validly existing as corporations, limited liability companies
or limited partnerships, as applicable, in good standing under the laws of their
respective jurisdictions of incorporation or formation, are duly qualified to do
business and are in good standing as foreign corporations, limited liability
companies or limited partnerships in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification (except such failures to qualify that would not
reasonably be expected to constitute, either individually or in the aggregate, a
material adverse change, or any development involving a material adverse change,
in or affecting the management, condition, financial or otherwise, stockholders’
equity, results of operations or business of the Company and its subsidiaries,
taken as a whole (a “Material Adverse Effect”)), and have all requisite
corporate, limited liability company or partnership power and authority, as
applicable, necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged as described in the Preliminary
Offering Memorandum in all material respects; and there are no subsidiaries of
the Company other than the Guarantors.
          (i) The Company has an authorized capitalization as set forth in the
Preliminary Offering Memorandum and the Final Offering Memorandum, there is no
other class of equity securities of the Company issued or outstanding, and all
of the issued shares of capital stock of the Company have been duly authorized
and validly issued and are fully paid and non-assessable; all of the issued
partnership interests, limited liability company interests or shares of capital
stock, as applicable, of each Guarantor have been duly authorized and validly
issued in accordance with the organizational documents of such Guarantor, and
are (except for general partner interests) fully paid (to the extent required
under such Guarantor’s organizational documents) and non-assessable, except as
such non-assessability may be affected by Section 18-607 of the Delaware Limited
Liability Company Act (the “Delaware LLC Act”) or Sections 17-303 and 17-607 of
the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”);
all shares of capital stock, limited liability company interests or limited
partnership interests (except for directors’ qualifying shares or interests) of
the Guarantors are owned directly or indirectly by the Company, free and clear
of all liens, encumbrances, equities or claims other than as described in the
Preliminary Offering Memorandum.
          (j) The Company and each Guarantor have all requisite corporate,
limited liability company or partnership power and authority, as applicable, to
enter into the Indenture. The Indenture has been duly and validly authorized by
the Company and the Guarantors, and upon its execution and delivery and,
assuming due authorization, execution and delivery by the Trustee, will
constitute the valid and binding agreement of the Company and the Guarantors,
enforceable against the Company and the Guarantors in accordance with its terms,
except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally, by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), by public policy, by applicable law relating to
indemnification and contribution and by an implied covenant of good faith and
fair dealing; no qualification of the Indenture under the Trust Indenture Act of
1939 (the “TIA”) is required in connection with the offer and sale of the Notes
contemplated hereby or in connection with the Exempt Resales; and the Indenture
conforms in all material respects to the requirements of the TIA and the rules
and regulations of the Commission applicable to an indenture which is qualified
thereunder.

5



--------------------------------------------------------------------------------



 



          (k) On the Closing Date, the Indenture will conform to the description
thereof in the Pricing Disclosure Package and the Final Offering Memorandum.
          (l) The Company has all requisite corporate power and authority to
issue and sell the Notes. The Notes have been duly authorized by the Company
and, when duly executed by the Company in accordance with the terms of the
Indenture, assuming due authentication of the Notes by the Trustee, upon
delivery to the Initial Purchasers against payment therefor in accordance with
the terms hereof, will be validly issued and delivered, and will constitute
valid and binding obligations of the Company and each Guarantor, as guarantor,
entitled to the benefits of the Indenture, enforceable against the Company and
each Guarantor, as guarantor, in accordance with their terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally, by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law), by public
policy, by applicable law relating to indemnification and contribution and by an
implied covenant of good faith and fair dealing.
          (m) On the Closing Date, the Notes will conform to the description
thereof in the Pricing Disclosure Package and the Final Offering Memorandum.
          (n) The Company has all requisite corporate power and authority to
issue the Exchange Notes. The Exchange Notes have been duly and validly
authorized by the Company and if and when duly issued and authenticated in
accordance with the terms of the Indenture and delivered in accordance with the
Exchange Offer provided for in the Registration Rights Agreement, will
constitute valid and binding obligations of the Company and each Guarantor, as
guarantor, entitled to the benefits of the Indenture, enforceable against the
Company and each Guarantor, as guarantor, in accordance with their terms, except
as such enforceability may be limited by bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium, and other laws relating to or affecting
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
by public policy, by applicable law relating to indemnification and contribution
and by an implied covenant of good faith and fair dealing.
          (o) Each Guarantor has all requisite corporate, limited liability
company or partnership power and authority, as applicable, to issue the
Guarantees. The Guarantees have been duly and validly authorized by the
Guarantors and when duly executed and delivered by the Guarantors in accordance
with the terms of the Indenture and upon the due execution, authentication and
delivery of the Notes in accordance with the Indenture and the issuance of the
Notes in the sale to the Initial Purchasers contemplated by this Agreement, will
constitute valid and binding obligations of the Guarantors, enforceable against
the Guarantors in accordance with their terms, except as such enforceability may
be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally,
by general equitable principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law), by public policy, applicable
law relating to indemnification and contribution and by an implied covenant of
good faith and fair dealing.

6



--------------------------------------------------------------------------------



 



          (p) On the Closing Date, the Guarantees will conform to the
description thereof in the Pricing Disclosure Package and the Final Offering
Memorandum.
          (q) Each Guarantor has all requisite corporate, limited liability
company or partnership power and authority, as applicable, to issue the Exchange
Guarantees. The Exchange Guarantees have been duly and validly authorized by the
Guarantors and if and when duly executed and delivered by the Guarantors in
accordance with the terms of the Indenture and upon the due execution and
authentication of the Exchange Notes in accordance with the Indenture and the
issuance and delivery of the Exchange Notes in the Exchange Offer contemplated
by the Registration Rights Agreement, will constitute valid and binding
obligations of the Guarantors, entitled to the benefits of the Indenture,
enforceable against the Guarantors in accordance with their terms, except as
such enforceability may be limited by bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium, and other laws relating to or affecting
creditors’ rights generally, by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
by public policy, by applicable law relating to indemnification and contribution
and by an implied covenant of good faith and fair dealing.
          (r) The Company and each Guarantor have all requisite corporate,
limited liability company or partnership power and authority, as applicable, to
enter into the Registration Rights Agreement. The Registration Rights Agreement
has been duly authorized by the Company and each Guarantor and, when executed
and delivered by the Company and each Guarantor in accordance with the terms
hereof and thereof, will be validly executed and delivered and (assuming the due
authorization, execution and delivery thereof by the Initial Purchasers) will be
the legally valid and binding obligation of the Company and each Guarantor in
accordance with the terms thereof, enforceable against the Company and each
Guarantor in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditor’s rights generally, by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law) by public policy, by applicable law relating to
indemnification and contribution and by an implied covenant of good faith and
fair dealing.
          (s) On the Closing Date, the Registration Rights Agreement will
conform to the description thereof in the Pricing Disclosure Package and the
Final Offering Memorandum.
          (t) The Company and each Guarantor have all requisite corporate,
limited liability company or partnership power and authority, as applicable, to
enter into this Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and the Guarantors.
          (u) The issue and sale of the Notes and the Guarantees and the
compliance by the Company and the Guarantors with all of the provisions of the
Notes, the Guarantees, the Exchange Notes, the Exchange Guarantees, the
Indenture, the Registration Rights Agreement and this Agreement and the
consummation of the transactions contemplated hereby and thereby (i) will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, lease or other

7



--------------------------------------------------------------------------------



 




agreement or instrument to which the Company or any of the Guarantors is a party
or by which the Company or any of the Guarantors is bound or to which any of the
property or assets of the Company the Company or any of the Guarantors is
subject, (ii) will not result in any violation of the provisions of the charter
or by-laws, limited liability company agreement, partnership agreement or
similar organizational document of the Company or any of the Guarantors or
(iii) will not violate any statute or any order, rule or regulation of any court
or governmental agency or body having jurisdiction over the Company or any of
the Guarantors or any of their properties or assets; except, in the case of
clauses (i) and (iii) above, as would not reasonably be expected to have a
Material Adverse Effect; and no consent, approval, authorization or order of, or
filing, registration or qualification with any such court or governmental agency
or body having jurisdiction over the Company or any Guarantor or any of their
respective properties is required for the issue and sale of the Notes and the
Guarantees or the consummation by the Company and the Guarantors of the
transactions contemplated by this Agreement, the Registration Rights Agreement
or the Indenture, except with respect to the Exchange Notes under the Act and
applicable state securities laws as contemplated by the Registration Rights
Agreement and except for such consents, approvals, authorizations, orders,
filings, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Notes by the Initial Purchasers.
          (v) There are no contracts, agreements or understandings between the
Company, any Guarantor and any person granting such person the right to require
the Company or any Guarantor to file a registration statement under the Act with
respect to any securities of the Company or any Guarantor (other than the
Registration Rights Agreement, the Agreement and Plan of Merger dated as of
September 9, 2005 among Forest Oil Corporation, SML Wellhead Corporation, the
Company and MEI Sub, Inc., and the Registration Rights Agreement dated as of
March 11, 2005 among the Company and each of the investors identified therein)
owned or to be owned by such person or to require the Company or any Guarantor
to include such securities in the securities registered pursuant to the
Registration Rights Agreement or in any securities being registered pursuant to
any other registration statement filed by the Company or any Guarantor under the
Act.
          (w) During the six-month period preceding the date of the Final
Offering Memorandum, none of the Company, the Guarantors or any other person
acting on behalf of the Company or any Guarantor has offered or sold to any
person any Notes or Guarantees, or any securities of the same or a similar class
as the Notes or Guarantees, other than Notes or Guarantees offered or sold to
the Initial Purchasers hereunder. The Company and the Guarantors will take
reasonable precautions designed to insure that any offer or sale, direct or
indirect, in the United States or to any U.S. person (as defined in Rule 902
under the Act), of any Notes or any substantially similar security issued by the
Company or any Guarantor, within six months subsequent to the date on which the
distribution of the Notes has been completed (as notified to the Company by the
Initial Purchasers), is made under restrictions and other circumstances
reasonably designed not to affect the status of the offer and sale of the Notes
in the United States and to U.S. persons contemplated by this Agreement as
transactions exempt from the registration provisions of the Act; including any
sales pursuant to Rule 144A under, or Regulations D or S of, the Act.

8



--------------------------------------------------------------------------------



 



          (x) Neither the Company nor any of the Guarantors has sustained, since
the date of the latest audited financial statements included in the Preliminary
Offering Memorandum and the Final Offering Memorandum, any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, other than as set forth or contemplated in
the Preliminary Offering Memorandum or as would not be reasonably likely to
result in a Material Adverse Effect; and, since such date, there has not been
any material change in the stockholders’ equity or long-term debt of the Company
or any Guarantor (other than issuances of restricted stock or options under the
Company’s equity plans and borrowings or issuances of letters of credit under
the Company’s and the Guarantors’ existing credit facility) or any Material
Adverse Effect, other than as set forth or contemplated in the Preliminary
Offering Memorandum.
          (y) The historical financial statements (including the related notes
and supporting schedules) included in the Preliminary Offering Memorandum and
the Final Offering Memorandum present fairly in all material respects the
financial condition and results of operations of the entities purported to be
shown thereby on the basis stated therein, at the dates and for the periods
indicated, and have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
involved, except in each case as set forth or contemplated in the Preliminary
Offering Memorandum.
          (z) The pro forma financial statements included in the Preliminary
Offering Memorandum and the Final Offering Memorandum include assumptions that
provide a reasonable basis for presenting the significant effects directly
attributable to the transactions and events described therein, the related pro
forma adjustments give appropriate effect to those assumptions, and the pro
forma adjustments reflect the proper application of those adjustments to the
historical financial statement amounts in the pro forma financial statements
included in the most recent Preliminary Offering Memorandum.
          (aa) Each of Deloitte & Touche LLP, who have certified certain
financial statements of the Company, whose report appears in the Preliminary
Offering Memorandum and who have delivered the D&T initial letter referred to in
Section 7(e) hereof; and KPMG LLP, who have certified certain financial
statements of Mariner Energy Resources, Inc., whose report appears in the
Preliminary Offering Memorandum and the Final Offering Memorandum and who have
delivered the KPMG initial letter referred to in Section 7(g) hereof, were
independent registered public accountants as required by the Act and the rules
and regulations promulgated thereunder (the “Rules and Regulations”) during the
periods covered by the financial statements on which they reported contained in
the Preliminary Offering Memorandum.
          (bb) Ryder Scott Company, L.P. (“Ryder Scott”), whose reports are
referenced in the Preliminary Offering Memorandum and the Final Offering
Memorandum (collectively, the “Reserve Reports”) was, as of the date of each of
the Reserve Reports, and is, as of the date hereof, an independent reserve
engineer with respect to the Company and Mariner Energy Resources, Inc. No
information has come to the attention of the Company or, to the Company’s
knowledge, to Ryder Scott, that would reasonably be expected to cause Ryder
Scott to withdraw its Reserve Reports.

9



--------------------------------------------------------------------------------



 



          (cc) The oil and gas reserve estimates of the Company and its
Subsidiaries (exclusive of the Forest Gulf of Mexico operations) contained in
the Preliminary Offering Memorandum and the Final Offering Memorandum are based
on estimates made in reserve reports prepared by an independent petroleum
engineering firm as set forth in the Preliminary Offering Memorandum and the
Final Offering Memorandum, such reserve estimates fairly reflect the oil and gas
reserves of the Company and its Subsidiaries (exclusive of the Forest Gulf of
Mexico operations) at the dates indicated in the Preliminary Offering Memorandum
and are in accordance with the Commission guidelines applied on a consistent
basis throughout the periods involved. The oil and gas reserve estimates of the
Forest Gulf of Mexico operations contained in the Preliminary Offering
Memorandum are based on estimates made by internal staff engineers of Forest Oil
Corporation, which estimates were audited by an independent petroleum
engineering firm as set forth in the Preliminary Offering Memorandum, such
reserve estimates fairly reflect the oil and gas reserves of the Forest Gulf of
Mexico operations at the dates indicated in the Preliminary Offering Memorandum
and are in accordance with the Commission guidelines applied on a consistent
basis throughout the periods involved. The information underlying the estimates
described above that was supplied to Ryder Scott for the purposes of preparing
the reserve report and audit referred to above, including production and costs
of operation, was true and correct in all material respects on the dates such
estimates were made, and such information was supplied and was prepared in
accordance with customary industry practices; other than normal production of
the reserves, product price fluctuations, fluctuations of demand for such
products, hurricanes, loop currents and other adverse weather conditions,
unavailability or increased costs of rigs, equipment, supplies or personnel, the
timing of third party operations and other factors disclosed in the Preliminary
Offering Memorandum and the Final Offering Memorandum, the Company is not aware
of any facts or circumstances that would result in a materially adverse change
in the aggregate net reserves, or the present value of the future net cash flows
therefrom as described in the Preliminary Offering Memorandum and the Final
Offering Memorandum and as reflected in the Reserve Reports; the estimates of
such reserves and present value as described in the Preliminary Offering
Memorandum and the Final Offering Memorandum and reflected in the Reserve Report
referenced therein have been prepared in a manner that complies with the
applicable requirements of the rules under the Act with respect to proved
reserves.
          (dd) The Company or the subsidiaries have legal, valid and defensible
title to substantially all the interests in oil and gas properties underlying
the Company’s estimates of its net proved reserves contained in the Preliminary
Offering Memorandum and the Final Offering Memorandum and to substantially all
other real and personal property reflected in the Preliminary Offering
Memorandum and the Final Offering Memorandum as assets owned by them, in each
case free and clear of all liens, encumbrances and defects, except such as are
described in the Preliminary Offering Memorandum or as would not be reasonably
expected to have a Material Adverse Effect; and any other real property and
buildings held under lease by the Company or the subsidiaries are held by them
under valid, subsisting and enforceable leases, with such exceptions as are not
material and do not materially interfere with the use made and proposed to be
made of such property and buildings by the Company or its subsidiaries; and the
care taken by the Company and its subsidiaries with respect to acquiring or
otherwise procuring such leases, options to lease, drilling rights and
concessions or other property interests was generally consistent with standard
industry practices in the areas in which the Company operates

10



--------------------------------------------------------------------------------



 




for acquiring or procuring leases and interests therein to explore, develop or
produce hydrocarbons.
          (ee) The Company and each of the Guarantors carry, or are covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of their respective businesses and the value of their respective properties and
as is customary for companies engaged in similar businesses in similar
industries.
          (ff) There are no legal or governmental proceedings pending to which
the Company or any of its subsidiaries is a party or of which any property or
assets of the Company or any of its subsidiaries is the subject that, if
determined adversely to the Company or any of its subsidiaries, is reasonably
likely to have a Material Adverse Effect, and to the knowledge of the Company
and each Guarantor, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.
          (gg) There are no contracts or other documents that would be required
to be filed as exhibits to a Company registration statement pursuant to
Item 601(10) of Regulation S-K that have not been described in the Preliminary
Offering Memorandum.
          (hh) No relationship, direct or indirect, that would be required to be
described in a Company registration statement pursuant to Item 404 of
Regulation S-K, exists between or among the Company or any Guarantor on the one
hand, and the directors, officers, stockholders, customers or suppliers of the
Company, or any Guarantor on the other hand, that has not been described in the
Preliminary Offering Memorandum.
          (ii) No labor dispute by the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company or any of its
subsidiaries, is imminent that in either case would reasonably be expected to
have a Material Adverse Effect.
          (jj) The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
or any Guarantor would have any liability; neither the Company nor any Guarantor
has incurred or expects to incur liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “pension plan” or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”);
and each “pension plan” for which the Company or any Guarantor would have any
liability that is intended to be qualified under Section 401(a) of the Code is
so qualified in all material respects and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification.
          (kk) The Company and each Guarantor has filed all federal, state and
local income and franchise tax returns required to be filed through the date
hereof and has paid all taxes due thereon (other than those which are being
contested in good faith or which, if not paid, would not reasonably be expected
to have a Material Adverse Effect), and no tax deficiency has been determined
adversely to the Company or any of the Guarantors that has had (nor does the

11



--------------------------------------------------------------------------------



 




Company or any Guarantor have any knowledge of any tax deficiency that, if
determined adversely to the Company or any of the Guarantors would reasonably be
expected to have) a Material Adverse Effect.
          (ll) Since the latest date as of which information is given in the
Preliminary Offering Memorandum through the date hereof, and except as may
otherwise be disclosed in the Preliminary Offering Memorandum, neither the
Company nor any Guarantor has (i) issued or granted any securities (other than
issuances of restricted stock or options under the Company’s equity plans), (ii)
incurred any liability or obligation, direct or contingent, other than
liabilities and obligations that were incurred in the ordinary course of
business, (iii) entered into any transaction not in the ordinary course of
business or (iv) declared or paid any dividend on its capital stock.
          (mm) Neither the Company nor any of the Guarantors (i) is in violation
of its charter or by-laws, (ii) is in default, and no event has occurred that,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant, condition or other
obligation contained in any material indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it is a party or by which it
is bound or to which any of its properties or assets is subject or (iii) is in
violation in any material respect of any law, ordinance, governmental rule,
regulation or court decree to which it or its property or assets may be subject
or has failed to obtain or maintain any material license, permit, certificate,
franchise or other governmental authorization or permit necessary to the
ownership of its property or to the conduct of its business except, in the case
of clauses (ii) and (iii), as would not reasonably be expected to have a
Material Adverse Effect.
          (nn) Except as disclosed in the Preliminary Offering Memorandum, no
subsidiary of the Company is currently prohibited, directly or indirectly, under
any agreement or other instrument to which it is a party or is subject, from
paying any dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company.
          (oo) Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against any of them or any Initial
Purchaser for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Notes or Exchange Notes.
          (pp) Except as described in the Preliminary Offering Memorandum and
except as would not in the aggregate reasonably be expected to have a Material
Adverse Effect, (i) neither the Company nor any of the Subsidiaries has received
any notice that has not been resolved alleging that it is in violation of any
federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, pertaining to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
pertaining to the release or threatened release of chemicals,

12



--------------------------------------------------------------------------------



 




pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, asbestos-containing materials or mold
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (ii) the Company and
the Subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (iii) there are no pending or, to the knowledge of the Company,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings under any Environmental Law against the Company, or
any of the Subsidiaries, and (iv) to the knowledge of the Company, there are no
events or circumstances that would reasonably be expected to form the basis of
an order for clean-up or remediation, or an action, suit or proceeding by any
private party or governmental body or agency, against or affecting the Company
or any of the Subsidiaries pertaining to Hazardous Materials or under any
Environmental Laws.
          (qq) None of the transactions contemplated by this Agreement
(including, without limitation, the use of the proceeds from the sale of the
Notes), will violate or result in a violation of Section 7 of the Exchange Act,
or any regulation promulgated thereunder, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System.
          (rr) The statements set forth in the Preliminary Offering Memorandum
and the Final Offering Memorandum under the caption “Description of Notes,”
insofar as they purport to constitute a summary of the terms of the Indenture,
Notes, the Guarantees and the Registration Rights Agreement and under the
captions “Certain Relationships and Related Transactions,” “Description of
Existing Indebtedness,” “Management,” “Business—Forest Gulf of Mexico Merger,”
“Business—Royalty Relief,” “Business—Regulation,” “Notice to Investors,”
“Certain United States Federal Income Tax Considerations,” and “Plan of
Distribution,” insofar as they purport to describe the provisions of the laws
and documents referred to therein, are accurate in all material respects.
          (ss) Prior to the date hereof, neither the Company, the Guarantors nor
any of their respective affiliates nor any person acting on its or their behalf
(other than you, as to whom the Company and the Guarantors make no
representation) has taken any action that is designed to or that has constituted
or that might reasonably have been expected to cause or result in stabilization
or manipulation of the price of any security of the Company or the Guarantors in
connection with the offering of the Notes.
          (tt) The Company is subject to the reporting requirements of either
Section 13 or Section 15(d) of the Exchange Act.
          (uu) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act), which (i) are designed to ensure that the information required to
be disclosed by the Company in the reports it files or will file or submit under
the Exchange Act is accumulated and communicated to management of the Company,
including its principal executive officers and principal financial officers, as
appropriate, to allow timely decisions regarding required

13



--------------------------------------------------------------------------------



 




disclosure to be made; (ii) have been evaluated for effectiveness as of the end
of the period covered by the Company’s most recent annual or quarterly report;
and (iii) are effective in all material respects to perform the functions for
which they were established.
          (vv) The Company and each Guarantor makes and keeps accurate books and
records and has devised and maintained a system of internal accounting controls
which it believes is sufficient to provide reasonable assurances that (i) all
material transactions are executed in accordance with its management’s general
or specific authorization, (ii) all transactions are recorded as necessary to
permit the preparation of financial statements in conformity with generally
accepted accounting principles or any other criteria applicable to such
statements and to maintain accountability for its assets, (iii) access to its
property and assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for items is
compared with the actual levels thereof at reasonable intervals and appropriate
action is taken with respect to any variances.
          (ww) Based on the evaluation of its disclosure controls and
procedures, the Company is not aware of (i) any significant deficiency in the
design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize and report financial data or any
material weaknesses in internal controls; or (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls.
          (xx) Since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.
          (yy) At the time the Exchange Notes are issued pursuant to the
Exchange Offer Registration Statement, the Company will be in compliance in all
material respects with applicable effective provisions of the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated thereunder.
     3. Purchase of the Notes by the Initial Purchasers, Agreements to Sell,
Purchase and Resell. The Company and the Guarantors, jointly and severally
hereby agree, on the basis of the representations, warranties and agreements of
the Initial Purchasers contained herein and subject to all the terms and
conditions set forth herein, to issue and sell to the Initial Purchasers and,
upon the basis of the representations, warranties and agreements of the Company
and the Guarantors herein contained and subject to all the terms and conditions
set forth herein, each Initial Purchaser agrees, severally and not jointly, to
purchase from the Company, at a purchase price of 96.176% of the principal
amount thereof, the principal amount of Notes set forth opposite the name of
such Initial Purchaser in Schedule I hereto. The Company and the Guarantors
shall not be obligated to deliver any of the securities to be delivered
hereunder except upon payment for all of the Notes to be purchased as provided
herein.
          Each of the Initial Purchasers, severally and not jointly hereby
represents and warrants to the Company that it will offer the Notes for sale
upon the terms and conditions set forth in this Agreement and in the Pricing
Disclosure Package. Each of the Initial Purchasers

14



--------------------------------------------------------------------------------



 




hereby represents and warrants to, and agrees with, the Company that such
Initial Purchaser: (i) is a QIB with such knowledge and experience in financial
and business matters as are necessary in order to evaluate the merits and risks
of an investment in the Notes; (ii) is purchasing the Notes pursuant to a
private sale exempt from registration under the Act; (iii) in connection with
the Exempt Resales, will solicit offers to buy the Notes only from, and will
offer to sell the Notes only to, the Eligible Purchasers in accordance with this
Agreement and on the terms contemplated by the Pricing Disclosure Package; and
(iv) will not offer or sell the Notes, nor has it offered or sold the Notes by,
or otherwise engaged in, any form of general solicitation or general advertising
(within the meaning of Regulation D, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) and will not engage in any directed selling
efforts within the meaning of Rule 902 under the Act, in connection with the
offering of the Notes. The Initial Purchasers have advised the Company that they
will offer the Notes to Eligible Purchasers at a price initially equal to
98.676% of the principal amount thereof, plus accrued interest, if any, from the
date of issuance of the Notes. Such price may be changed by the Initial
Purchasers at any time without notice.
          Each of the Initial Purchasers understands that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 7(c) and 7(d) hereof, counsel to the Company and counsel to the Initial
Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements and the Initial Purchasers hereby
consent to such reliance.
     4. Delivery of the Notes and Payment Therefor. Delivery to the Initial
Purchasers of and payment for the Notes shall be made at the office of Akin Gump
Strauss Hauer & Feld LLP, 1111 Louisiana Street, 44th Floor, Houston, Texas
77002 at 9:00 A.M., New York City time, on the Closing Date. The place of
closing for the Notes and the Closing Date may be varied by agreement between
the Initial Purchasers and the Company.
          The Notes will be delivered to the Initial Purchasers, or the Trustee
as custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchasers at DTC. The Notes will be evidenced by one or
more global securities in definitive form (the “Global Notes”) and/or by
additional definitive securities, and will be registered, in the case of the
Global Notes, in the name of Cede & Co. as nominee of DTC, and in the other
cases, in such names and in such denominations as the Initial Purchasers shall
request prior to 9:30 A.M., New York City time, on the second business day
preceding the Closing Date. The Notes to be delivered to the Initial Purchasers
shall be made available to the Initial Purchasers in New York City for
inspection and packaging not later than 9:30 A.M., New York City time, on the
business day preceding the Closing Date.
     5. Agreements of the Company and the Guarantors. The Company and the
Guarantors, jointly and severally agree with each of the Initial Purchasers as
follows:

15



--------------------------------------------------------------------------------



 



          (a) The Company and the Guarantors will furnish to the Initial
Purchasers, without charge, such number of copies of the Preliminary Offering
Memorandum, the Pricing Supplement and the Final Offering Memorandum, as may
then be amended or supplemented, as they may reasonably request.
          (b) The Company and the Guarantors will not make any amendment or
supplement to the Preliminary Offering Memorandum, the Pricing Supplement or the
Final Offering Memorandum of which the Initial Purchasers shall not previously
have been advised or to which they shall reasonably object after being so
advised.
          (c) The Company and the Guarantors will not make any offer relating to
the Notes with any Supplemental Offering Materials without the prior written
consent of the Initial Purchasers.
          (d) The Company and each of the Guarantors consent to the use, in
accordance with the securities or Blue Sky laws of the jurisdictions in which
the Notes are offered by the Initial Purchasers and by dealers, prior to the
date of the Final Offering Memorandum, of each Preliminary Offering Memorandum
and the Pricing Supplement so furnished by the Company and the Guarantors. The
Company and each of the Guarantors consent to the use of the Final Offering
Memorandum in accordance with the securities or Blue Sky laws of the
jurisdictions in which the Notes are offered by the Initial Purchasers and by
all dealers to whom Notes may be sold, in connection with the offering and sale
of the Notes.
          (e) If, at any time prior to completion of the distribution of the
Notes by the Initial Purchasers to Eligible Purchasers, any event occurs or
information becomes known that, in the judgment of the Company, any of the
Guarantors or in the opinion of counsel for the Initial Purchasers, should be
set forth in the Preliminary Offering Memorandum, the Pricing Supplement or the
Final Offering Memorandum so that the Preliminary Offering Memorandum, the
Pricing Supplement or the Final Offering Memorandum, as the case may be, does
not include any untrue statement of material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or if it is necessary
to supplement or amend the Preliminary Offering Memorandum, the Pricing
Supplement or the Final Offering Memorandum in order to comply with any law, the
Company and the Guarantors will forthwith prepare an appropriate supplement or
amendment thereto, and will expeditiously furnish to the Initial Purchasers and
dealers a reasonable number of copies thereof.
          (f) The Company and each of the Guarantors will cooperate with the
Initial Purchasers and with their counsel in connection with the qualification
of the Notes for offering and sale by the Initial Purchasers and by dealers
under the securities or Blue Sky laws of such jurisdictions as the Initial
Purchasers may reasonably designate and will cooperate in the filing of such
consents to service of process or other documents necessary or appropriate in
order to effect such qualification; provided, that in no event shall the Company
or any of the Guarantors be obligated to qualify to do business in any
jurisdiction where it is not now so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
offering or sale of the Notes, in any jurisdiction where it is not now so
subject.

16



--------------------------------------------------------------------------------



 



          (g) For a period of 90 days from the date of the Final Offering
Memorandum, the Company and the Guarantors agree not to, directly or indirectly,
sell, offer to sell, contract to sell, grant any option to purchase, issue any
instrument convertible into or exchangeable for, or otherwise transfer or
dispose of (or enter into any transaction or device that is designed to, or
would reasonably be expected to, result in the disposition in the future of),
any debt securities of the Company, the Guarantors or any of their respective
subsidiaries, except (i) in exchange for the Exchange Notes and the Exchange
Guarantees in connection with the Exchange Offer or (ii) with the prior consent
of Lehman Brothers Inc.
          (h) For a period of two years following the Effective Date, to furnish
to the Initial Purchasers copies of all materials furnished by the Company to
its stockholders and holders of the Notes and all public reports and all reports
and financial statements furnished by the Company to the principal national
securities exchange upon which the Company’s common stock or Notes may be listed
pursuant to requirements of or agreements with such exchange or to the
Commission pursuant to the Exchange Act or any rule or regulation of the
Commission thereunder, provided that any publicly available document shall be
deemed to comply with the above delivery requirements with respect to such
document.
          (i) The Company and the Guarantors will apply the net proceeds from
the sale of the Notes to be sold by it hereunder substantially in accordance
with the description set forth in the Final Offering Memorandum under the
caption “Use of Proceeds.”
          (j) Except as stated in this Agreement and in the Preliminary Offering
Memorandum or the Final Offering Memorandum, neither the Company, the Guarantors
nor any of their respective affiliates has taken, nor will any of them take,
directly or indirectly, any action designed to or that might reasonably be
expected to cause or result in stabilization or manipulation of the price of any
security of the Company or any of the Guarantors to facilitate the sale or
resale of the Notes and the Guarantees. Except as permitted by the Act, the
Company and the Guarantors will not distribute any offering material in
connection with the Exempt Resales.
          (k) The Company and the Guarantors will use their commercially
reasonable efforts to permit the Notes to be designated Private Offerings,
Resales and Trading through Automated Linkages (PORTAL) MarketSM (the “PORTAL
MarketSM”) securities in accordance with the rules and regulations adopted by
the National Association of Securities Dealers, Inc. relating to trading in the
PORTAL MarketSM and to permit the Notes to be eligible for clearance and
settlement through DTC.
          (l) During the period of two years after the Closing Date, the Company
and the Guarantors will not, and will not permit any of their “affiliates” (as
defined in Rule 144 under the Act), to, resell any of the Notes that constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.
          (m) The Company and the Guarantors agree not to sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Act) that would be integrated with the sale of the Notes in a
manner that would require the registration under the Act of the sale to the
Initial Purchasers or the Eligible Purchasers of the Notes.

17



--------------------------------------------------------------------------------



 



          (n) The Company and the Guarantors agree to comply with all the terms
and conditions of the Registration Rights Agreement and all agreements set forth
in the representation letters of the Company and the Guarantors to DTC relating
to the approval of the Notes by DTC for “book entry” transfer.
          (o) The Company and the Guarantors will take such steps as shall be
necessary to ensure that neither the Company nor any of the Company’s
subsidiaries becomes an “investment company” within the meaning of such term
under the Investment Company Act of 1940, as amended.
          (p) The Company and the Guarantors will do and perform all things
required or necessary to be done and performed under this Agreement by them
prior to the Closing Date, and to satisfy all conditions precedent to the
Initial Purchasers’ obligations hereunder to purchase the Notes.
     6. Expenses. Whether or not the transactions contemplated by this Agreement
are consummated or this Agreement becomes effective or is terminated, the
Company and the Guarantors, jointly and severally, agree, to pay all costs,
expenses, fees and taxes incident to and in connection with: (i) the
preparation, printing, filing and distribution of the Preliminary Offering
Memorandum, the Pricing Supplement and the Final Offering Memorandum,
(including, without limitation, financial statements and exhibits) and all
amendments and supplements thereto (including the fees, disbursements and
expenses of the Company’s accountants and counsel, but not, however, legal fees
and expenses of the Initial Purchasers’ counsel incurred in connection
therewith); (ii) the preparation, printing (including, without limitation, word
processing and duplication costs) and delivery of this Agreement, the Indenture,
the Registration Rights Agreement, all Blue Sky Memoranda and all other
agreements, memoranda, correspondence and other documents printed and delivered
in connection therewith and with the Exempt Resales (but not, however, legal
fees and expenses of your counsel incurred in connection with any of the
foregoing other than fees of such counsel plus reasonable disbursements (such
legal fees and disbursements not to exceed $5,000 in the aggregate) incurred in
connection with the preparation, printing and delivery of such Blue Sky
Memoranda); (iii) the issuance and delivery by the Company of the Notes and by
the Guarantors of the Guarantees and any taxes payable in connection therewith;
(iv) the qualification of the Notes and Exchange Notes for offer and sale under
the securities or Blue Sky laws of the several states (including, without
limitation, the reasonable fees and disbursements of your counsel relating to
such registration or qualification); (v) the furnishing of such copies of the
Preliminary Offering Memorandum, the Pricing Supplement and the Final Offering
Memorandum, and all amendments and supplements thereto, as may be reasonably
requested for use in connection with the Exempt Resales; (vi) the preparation of
certificates for the Notes (including, without limitation, printing and
engraving thereof); (vii) the application for quotation of the Notes in the
PORTAL MarketSM (including all disbursements and listing fees); (viii) the
approval of the Notes by DTC for “book-entry” transfer (including fees and
expenses of counsel); (ix) the rating of the Notes and the Exchange Notes;
(x) the obligations of the Trustee, any agent of the Trustee and the counsel for
the Trustee in connection with the Indenture, the Notes, the Guarantees, the
Exchange Notes; and the Exchange Guarantees; (xi) the performance by the Company
and the Guarantors of their other obligations under this Agreement; and
(xii) all travel expenses (including expenses related to chartered aircraft) of
each Initial Purchaser and the Company’s

18



--------------------------------------------------------------------------------



 



officers and employees and any other expenses of each Initial Purchaser and the
Company in connection with attending or hosting meetings with prospective
purchasers of the Notes.
     7. Conditions to Initial Purchasers’ Obligations. The respective
obligations of the Initial Purchasers hereunder are subject to the accuracy,
when made and on and as of the Closing Date, of the representations and
warranties of the Company and the Guarantors contained herein, to the
performance by the Company and the Guarantors of their respective obligations
hereunder, and to each of the following additional terms and conditions:
          (a) The Initial Purchasers shall not have discovered and disclosed to
the Company on or prior to the Closing Date that the Preliminary Offering
Memorandum, the Pricing Supplement or the Final Offering Memorandum or any
amendment or supplement thereto contains an untrue statement of a fact that, in
the opinion of Akin Gump Strauss Hauer & Feld LLP, is material or omits to state
a fact that, in the opinion of such counsel, is material and is necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
          (b) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Notes, the Guarantees,
the Exchange Notes, the Exchange Guarantees, the Registration Rights Agreement,
the Indenture, the Pricing Disclosure Package, the Final Offering Memorandum,
and all other legal matters relating to this Agreement and the transactions
contemplated hereby shall be reasonably satisfactory in all material respects to
counsel for the Initial Purchasers, and the Company and the Guarantors shall
have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.
          (c) Baker Botts L.L.P. shall have furnished to the Initial Purchasers
its written opinion, as counsel to the Company and the Guarantors, addressed to
the Initial Purchasers and dated the Closing Date, substantially in the form of
Exhibit B hereto.
          (d) The Initial Purchasers shall have received from Akin Gump Strauss
Hauer & Feld LLP, counsel for the Initial Purchasers, such opinion or opinions,
dated the Closing Date, with respect to the issuance and sale of the Notes, the
Preliminary Offering Memorandum, the Pricing Supplement, the Final Offering
Memorandum, and other related matters as the Initial Purchasers may reasonably
require, and the Company shall have furnished to such counsel such documents and
information as they reasonably request for the purpose of enabling them to pass
upon such matters.
          (e) At the time of execution of this Agreement, the Initial Purchasers
shall have received from Deloitte & Touche LLP letters, in form and substance
reasonably satisfactory to the Initial Purchasers, addressed to the Initial
Purchasers and dated the date hereof (i) confirming that they are independent
registered public accountants within the meaning of the Act and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission and
(ii) stating, as of the date hereof (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Preliminary Offering Memorandum and the
Final Offering Memorandum, as of a date not more than three days prior to the
date

19



--------------------------------------------------------------------------------



 




hereof), the conclusions and findings of such firm with respect to such
financial information and (iii) covering such other matters as are ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings.
          (f) With respect to the letter of Deloitte & Touche LLP referred to in
the preceding paragraph and delivered to the Initial Purchasers concurrently
with the execution of this Agreement (the “D&T initial letter”), the Company
shall have furnished to the Initial Purchasers a bring-down letter of such
accountants, addressed to the Initial Purchasers and dated the Closing Date
(i) confirming that they are independent registered public accountants within
the meaning of the Act and are in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
of the Commission, (ii) stating, as of the Closing Date (or, with respect to
matters involving changes or developments since the respective dates as of which
specified financial information is given in the Preliminary Offering Memorandum
and the Final Offering Memorandum, as of a date not more than three days prior
to the Closing Date), the conclusions and findings of such firm with respect to
the financial information and other matters covered by the D&T initial letter
and (iii) confirming in all material respects the conclusions and findings set
forth in the D&T initial letter.
          (g) At the time of execution of this Agreement, the Initial Purchasers
shall have received from KPMG LLP a letter, in form and substance reasonably
satisfactory to the Initial Purchasers, addressed to the Initial Purchasers and
dated the date hereof (i) confirming that they are independent registered public
accountants within the meaning of the Act and are in compliance with the
applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X of the Commission with respect to Forest Oil
Corporation and (ii) stating, as of the date hereof (or, with respect to matters
involving changes or developments since the respective dates as of which
specified financial information is given in the Preliminary Offering Memorandum
and the Final Offering Memorandum, as of a date not more than three days prior
to the date hereof), the conclusions and findings of such firm with respect to
such financial information and (iii) covering such other matters as are
ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings.
          (h) With respect to the letter of KPMG LLP referred to in the
preceding paragraph and delivered to the Initial Purchasers concurrently with
the execution of this Agreement (the “KPMG initial letter”), the Company shall
have furnished to the Initial Purchasers a bring-down letter of such
accountants, addressed to the Initial Purchasers and dated the Closing Date
(i) confirming that they are independent registered public accountants within
the meaning of the Act and are in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
of the Commission with respect to Forest Oil Corporation, (ii) stating, as of
the Closing Date (or, with respect to matters involving changes or developments
since the respective dates as of which specified financial information is given
in the Preliminary Offering Memorandum and the Final Offering Memorandum, as of
a date not more than three days prior to the date of the Closing Date), the
conclusions and findings of such firm with respect to the financial information
and other matters covered by the KPMG initial letter and (iii) confirming in all
material respects the conclusions and findings set forth in the KPMG initial
letter.

20



--------------------------------------------------------------------------------



 



          (i) The Company shall have furnished to the Initial Purchasers letters
of Ryder Scott, addressed to the Initial Purchasers and dated the date hereof
and the Closing Date, confirming that they are independent petroleum engineers
with respect to the Company, and stating, as of the date of such letter, the
conclusions and findings of such firm with respect to the information and other
matters covered by their letter delivered to the Initial Purchasers concurrently
with the execution of this Agreement and confirming in all material respects the
conclusions and findings set forth in such prior letter.
          (j) Neither the Company nor any of the Guarantors shall have
sustained, since the date of the latest audited financial statements included in
the Preliminary Offering Memorandum, any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the Preliminary
Offering Memorandum; and, since such date, there shall not have been any change
in the stockholders’ equity (other than issuances of restricted stock to
employees, directors or consultants of the Company or any Guarantor) or
long-term debt (other than borrowings or issuances of letters of credit under
the Company’s and the Guarantors’ existing credit facility) of the Company or
any of the Guarantors or material adverse change, or any development involving a
prospective material adverse change, in or affecting the management, condition,
financial or otherwise, stockholders’ equity, results of operations, business or
prospects of the Company and the Guarantors, taken as a whole.
          (k) The Company and each of the Guarantors shall have furnished or
caused to be furnished to the Initial Purchasers on the Closing Date
certificates of officers of the Company and each of the Guarantors reasonably
satisfactory to the Initial Purchasers as to the accuracy of the representations
and warranties of the Company and each of the Guarantors herein at and as of the
Closing Date, as to the performance by the Company and each Guarantors of all of
their obligations hereunder to be performed at or prior to the Closing Date and
as to such other matters as Lehman Brothers Inc. may reasonably request.
          (l) The Notes shall have been designated for trading on the PORTAL
MarketSM.
          (m) The Company and the Guarantors shall have executed and delivered
the Registration Rights Agreement, and the Initial Purchasers shall have
received an original copy thereof, duly executed by the Company and the
Guarantors.
          (n) The Company, the Guarantors and the Trustee shall have executed
and delivered the Indenture, and the Initial Purchasers shall have received an
original copy thereof, duly executed by the Company, the Guarantors and the
Trustee.
          (o) Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, the Nasdaq National Market or the
American Stock Exchange or in the over-the-counter market, or trading in any
securities of the Company on any exchange or in the over-the-counter market, has
been suspended or minimum prices shall have been established on any such
exchange or such market by the Commission, by such exchange or by any other
regulatory body

21



--------------------------------------------------------------------------------



 




or governmental authority having jurisdiction; (ii) a material disruption in
securities settlement, payment or clearance services in the United States;
(iii) a banking moratorium has been declared by Federal or state authorities;
(iv) any attack on, outbreak or escalation of hostilities or act of terrorism
involving the United States, any declaration of war by Congress or any other
national or international calamity, crisis or emergency if, in the judgment of
Lehman Brothers Inc., the effect of any such attack, outbreak, escalation, act,
declaration, calamity, crisis or emergency makes it impractical or inadvisable
to proceed with completion of the offering or sale of and payment for the Notes;
(v) the occurrence of any other calamity, crisis (including without limitation
as a result of terrorist activities), or material adverse change in general
economic, political or financial conditions (or the effect of international
conditions on the financial markets in the United States shall be such) as to
make it, in the judgment of Lehman Brothers Inc., impracticable or inadvisable
to proceed with offering or delivery of the Notes being delivered on the Closing
Date or that, in the reasonable judgment of Lehman Brothers Inc., would
materially and adversely affect the financial markets or the markets for the
Notes and other debt securities or (vi) any downgrading in the rating accorded
the Notes by any “nationally recognized statistical rating organization”, as
such term is defined by the Commission for purposes of Rule 436(g)(2) under the
Act, or any such organization shall have publicly announced that it has under
surveillance or review, or has changed its outlook with respect to, its rating
of the Notes (other than an announcement with positive implications of a
possible upgrading).
          All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Initial Purchasers.
     8. Indemnification and Contribution.
          (a) The Company and each Guarantor, hereby agree, jointly and
severally, to indemnify and hold harmless each Initial Purchaser, its directors,
officers and employees and each person, if any, who controls any Initial
Purchaser within the meaning of the Act, from and against any loss, claim,
damage or liability, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to purchases and sales of Notes), to which that Initial Purchaser,
director, officer, employee or controlling person may become subject, under the
Act or otherwise, insofar as such loss, claim, damage, liability or action
arises out of, or is based upon, (i) any untrue statement or alleged untrue
statement of a material fact contained (A) in the Pricing Disclosure Package,
the Final Offering Memorandum or in any amendment or supplement thereto, (B) in
any Blue Sky application or other document prepared or executed by the Company
or any Guarantor (or based upon any written information furnished by the Company
or any Guarantor) specifically for the purpose of qualifying any or all of the
Notes under the securities laws of any state or other jurisdiction (any such
application, document or information being hereinafter called a “Blue Sky
Application”) or (C) in any materials or information provided to investors by,
or with the approval of, the Company in connection with the marketing of the
offering of the Notes (“Marketing Materials”), including any roadshow or
investor presentations made to investors by the Company (whether in person or
electronically), (ii) the omission or alleged omission to state in the Pricing
Disclosure Package, the Final Offering Memorandum, or in any amendment or
supplement thereto, or in any Blue Sky Application or in any Marketing
Materials, any material fact required to be stated therein or necessary in order
to make the statements therein, in light of

22



--------------------------------------------------------------------------------



 




the circumstances under which they were made, not misleading or (iii) any act or
failure to act or any alleged act or failure to act by any Initial Purchaser in
connection with, or relating in any manner to, the Notes or the offering
contemplated hereby, and that is included as part of or referred to in any loss,
claim, damage, liability or action arising out of or based upon matters covered
by clause (i) or (ii) above (provided that the Company and the Guarantors shall
not be liable under this clause (iii) to the extent that it is determined in a
final judgment by a court of competent jurisdiction that such loss, claim,
damage, liability or action resulted directly from any such acts or failures to
act undertaken or omitted to be taken by such Initial Purchaser through its
gross negligence or willful misconduct), and shall reimburse each Initial
Purchaser and each such director, officer, employee or controlling person
promptly upon demand for any legal or other expenses reasonably incurred by that
Initial Purchaser, director, officer, employee or controlling person in
connection with investigating or defending or preparing to defend against any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the Company and the Guarantors shall not be liable in
any such case to the extent that any such loss, claim, damage, liability or
action arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in the Pricing Disclosure
Package, the Final Offering Memorandum, or in any such amendment or supplement
thereto, or in any Blue Sky Application or in any Marketing Materials, in
reliance upon and in conformity with written information concerning such Initial
Purchaser furnished to the Company through the Initial Purchasers by or on
behalf of any Initial Purchaser specifically for inclusion therein. The
foregoing indemnity agreement is in addition to any liability that the Company
or the Guarantors may otherwise have to any Initial Purchaser or to any
director, officer, employee or controlling person of that Initial Purchaser.
          (b) Each Initial Purchaser, severally and not jointly, hereby agrees
to indemnify and hold harmless the Company, each Guarantor, their respective
officers and employees, each of their respective directors, and each person, if
any, who controls the Company or any Guarantor within the meaning of the Act,
from and against any loss, claim, damage or liability, joint or several, or any
action in respect thereof, to which the Company, any Guarantor or any such
director, officer, employee or controlling person may become subject, under the
Act or otherwise, insofar as such loss, claim, damage, liability or action
arises out of, or is based upon, (i) any untrue statement or alleged untrue
statement of a material fact contained (A) in the Pricing Disclosure Package,
the Final Offering Memorandum or in any amendment or supplement thereto, (B) in
any Blue Sky Application, or (C) in any Marketing Materials or (ii) the omission
or alleged omission to state in the Pricing Disclosure Package, the Final
Offering Memorandum, or in any amendment or supplement thereto, or in any Blue
Sky Application or in any Marketing Materials any material fact required to be
stated therein or necessary to make the statements therein not misleading, but
in each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information concerning such Initial Purchaser furnished
to the Company by or on behalf of that Initial Purchaser specifically for
inclusion therein, and shall reimburse the Company, any Guarantor and any such
director, officer, employee or controlling person for any legal or other
expenses reasonably incurred by the Company, any Guarantor or any such director,
officer, employee or controlling person in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action as such expenses are incurred. The foregoing indemnity agreement is in
addition to any liability that any Initial

23



--------------------------------------------------------------------------------



 




Purchaser may otherwise have to the Company, any Guarantor or any such director,
officer, employee or controlling person.
          (c) Promptly after receipt by an indemnified party under this
Section 8 of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party in
writing of the claim or the commencement of that action; provided, however, that
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under this Section 8 except to the extent it has been
materially prejudiced by such failure and; provided, further, that the failure
to notify the indemnifying party shall not relieve it from any liability that it
may have to an indemnified party otherwise than under this Section 8. If any
such claim or action shall be brought against an indemnified party, and it shall
notify the indemnifying party thereof, the indemnifying party shall be entitled
to participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Initial Purchasers shall have the right to employ counsel to represent
jointly the Initial Purchasers and their respective directors, officers,
employees and controlling persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the Initial Purchasers
against the Company or any Guarantor under this Section 8 if, in the reasonable
judgment of the Initial Purchasers, it is advisable for the Initial Purchasers
and those directors, officers, employees and controlling persons to be jointly
represented by separate counsel, and in that event the fees and expenses of such
separate counsel shall be paid by the Company or any Guarantor. No indemnifying
party shall (i) without the prior written consent of the indemnified parties
(which consent shall not be unreasonably withheld), settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding,
and does not include any statement as to or any admission of fault, culpability
or failure to act by or on behalf of any indemnified party, or (ii) be liable
for any settlement of any such action effected without its written consent
(which consent shall not be unreasonably withheld), but if settled with the
consent of the indemnifying party or if there be a final judgment for the
plaintiff in any such action, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment.
          (d) If the indemnification provided for in this Section 8 shall for
any reason be unavailable to or insufficient to hold harmless an indemnified
party under Section 8(a) or 8(b) in respect of any loss, claim, damage or
liability, or any action in respect thereof, referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be

24



--------------------------------------------------------------------------------



 




appropriate to reflect the relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, from the
offering of the Notes or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, with respect to the statements or omissions
that resulted in such loss, claim, damage or liability, or action in respect
thereof, as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Guarantors, on the one hand, and the
Initial Purchasers on the other with respect to such offering shall be deemed to
be in the same proportion as the total net proceeds from the offering of the
Notes purchased under this Agreement (before deducting expenses) received by the
Company and the Guarantors on the one hand, and the total discounts and
commissions received by the Initial Purchasers with respect to the Notes
purchased under this Agreement, on the other hand, bear to the total gross
proceeds from the offering of the Notes under this Agreement. The relative fault
shall be determined by reference to whether the untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company, the Guarantors or the
Initial Purchasers, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. For purposes of the preceding two sentences, the net proceeds deemed
to be received by the Company shall be deemed to be also for the benefit of the
Guarantors and information supplied by the Company shall also be deemed to have
been supplied by the Guarantors. The Company, the Guarantors, and the Initial
Purchasers agree that it would not be just and equitable if contributions
pursuant to this Section 8(d) were to be determined by pro rata allocation (even
if the Initial Purchasers were treated as one entity for such purpose) or by any
other method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this Section 8(d) shall be deemed to include, for
purposes of this Section 8(d), any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8(d), no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total discounts and commissions received by such Initial Purchaser
with respect to the offering of the Notes exceeds the amount of any damages that
such Initial Purchaser has otherwise paid or become liable to pay by reason of
any untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute as provided in this Section 8(d) are several in proportion to
their respective underwriting obligations and not joint.
          (e) The Initial Purchasers severally confirm and the Company and the
Guarantors acknowledge that the statements with respect to the offering of the
Notes by the Initial Purchasers set forth on the second to last paragraph on the
front cover of the Final Offering Memorandum and in the section entitled “Plan
of Distribution” in the Offering Memorandum are correct and constitute the only
information concerning such Initial Purchasers furnished in writing to the
Company or any Guarantor by or on behalf of the Initial Purchasers specifically
for inclusion in Preliminary Offering Memorandum or the Final Offering
Memorandum.

25



--------------------------------------------------------------------------------



 



     9. Defaulting Initial Purchasers. If, on the Closing Date, any Initial
Purchaser defaults in the performance of its obligations under this Agreement,
the remaining non-defaulting Initial Purchasers shall be obligated to purchase
the Notes that the defaulting Initial Purchaser agreed but failed to purchase on
the Closing Date in the respective proportions that the number of Notes set
opposite the name of each remaining non-defaulting Initial Purchaser in
Schedule I hereto bears to the total number of Notes set opposite the names of
all the remaining non-defaulting Initial Purchasers in Schedule I hereto;
provided, however, that the remaining non-defaulting Initial Purchasers shall
not be obligated to purchase any of the Notes on the Closing Date if the total
number of Notes that the defaulting Initial Purchaser or Initial Purchasers
agreed but failed to purchase on such date exceeds 9.09% of the total number of
Notes to be purchased on the Closing Date, and any remaining non-defaulting
Initial Purchasers shall not be obligated to purchase more than 110% of the
number of Notes that it agreed to purchase on the Closing Date pursuant to the
terms of Section 3. If the foregoing maximums are exceeded, the remaining
non-defaulting Initial Purchasers, or those other Initial Purchasers reasonably
satisfactory to the Initial Purchasers who so agree, shall have the right, but
shall not be obligated, to purchase, in such proportion as may be agreed upon
among them, all the Notes to be purchased on the Closing Date. If the remaining
Initial Purchasers or other Initial Purchasers reasonably satisfactory to the
Initial Purchasers do not elect to purchase the Notes that the defaulting
Initial Purchaser or Initial Purchasers agreed but failed to purchase on the
Closing Date, this Agreement shall terminate without liability on the part of
any non-defaulting Initial Purchaser or the Company or the Guarantors, except
that the Company and the Guarantors will continue to be liable for the payment
of expenses to the extent set forth in Sections 6 and 11.
          Nothing contained herein shall relieve a defaulting Initial Purchaser
of any liability it may have to the Company or any Guarantor for damages caused
by its default. If other Initial Purchasers are obligated or agree to purchase
the Notes of a defaulting or withdrawing Initial Purchaser, either the remaining
Initial Purchasers or the Company may postpone the Closing Date for up to seven
full business days in order to effect any changes that in the opinion of counsel
for the Company or counsel for the Initial Purchasers may be necessary in the
Pricing Disclosure Package, the Final Offering Memorandum or in any other
document or arrangement.
     10. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers by notice given to and received by the
Company prior to delivery of and payment for the Notes if, prior to that time,
any of the events described in Sections 7(j) or 7(o) shall have occurred or if
the Initial Purchasers shall decline to purchase the Notes for any reason
permitted under this Agreement.
     11. Reimbursement of Initial Purchasers’ Expenses. If the Company fails to
tender the Notes for delivery to the Initial Purchasers by reason of any
failure, refusal or inability on the part of the Company or any Guarantor to
perform any agreement on their part to be performed, or because any other
condition of the obligations hereunder required to be fulfilled by the Company
or any Guarantor is not fulfilled, the Company and the Guarantors shall
reimburse the Initial Purchasers for all reasonable out-of-pocket expenses
(including reasonable fees and disbursements of counsel) incurred by the Initial
Purchasers in connection with this Agreement and the proposed purchase of the
Notes, and upon demand the Company and the Guarantors shall pay the full amount
thereof to Lehman Brothers Inc. for the benefit of the Initial Purchasers.

26



--------------------------------------------------------------------------------



 



     12. Research Independence. The Company and the Guarantors acknowledge that
the Initial Purchasers’ research analysts and research departments are required
to be independent from their respective investment banking divisions and are
subject to certain regulations and internal policies, and that such Initial
Purchasers’ research analysts may hold and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of its investment bankers. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and/or any Guarantor may have
against any Initial Purchaser with respect to any conflict of interest that may
arise from the fact that the views expressed by their independent research
analysts and research departments may be different from or inconsistent with the
views or advice communicated to the Company or any of the Guarantors by the
investment banking division of any such Initial Purchaser. The Company and the
Guarantors acknowledge that each of the Initial Purchasers is a full service
securities firm and as such from time to time, subject to applicable securities
laws, may effect transactions for its own account or the account of its
customers and hold long or short positions in debt or equity securities of the
companies which may be the subject of the transactions contemplated by this
Agreement.
     13. No fiduciary duty. The Company and the Guarantors acknowledge and agree
that in connection with this offering, sale of the Notes or any other services
the Initial Purchaser may be deemed to be providing hereunder, notwithstanding
any preexisting relationship, advisory or otherwise, between the parties or any
oral representations or assurances previously or subsequently made by the
Initial Purchasers: (i) no fiduciary or agency relationship between the Company
and/or any of the Guarantors and any other person, on the one hand, and the
Initial Purchasers, on the other, exists; (ii) the Initial Purchasers are not
acting as advisors, expert or otherwise, to the Company or any of the Guarantors
in connection with the offering contemplated hereby, including, without
limitation, with respect to the determination of the offering price of the
Notes, and such relationship between the Company and/or any of the Guarantors,
on the one hand, and the Initial Purchasers, on the other, is entirely and
solely commercial, based on arms-length negotiations; (iii) any duties and
obligations that the Initial Purchasers may have to the Company and/or any of
the Guarantors shall be limited to those duties and obligations specifically
stated herein; and (iv) the Initial Purchasers and their respective affiliates
may have interests that differ from those of the Company and the Guarantors. The
Company and the Guarantors hereby waive any claims that the Company and/or any
of the Guarantors may have against the Initial Purchasers with respect to any
breach of fiduciary duty in connection with the offering of the Notes.
     14. Notices, etc. All statements, requests, notices and agreements
hereunder shall be in writing, and:
          (a) if to any Initial Purchaser, shall be delivered or sent by hand
delivery, mail, telex, overnight courier or facsimile transmission to Lehman
Brothers Inc., 745 Seventh Avenue, New York, New York 10019, Attention:
Syndicate Department (Fax: (212) 526-0943), with a copy to Akin Gump Strauss
Hauer & Feld LLP, 1111 Louisiana, 44th Floor, Houston, Texas 77002, Attention:
J. Michael Chambers (Fax: (213) 236-0822), and with a copy, in the case of any
notice pursuant to Section 8(c), to the Director of Litigation, Office of the
General Counsel, Lehman Brothers Inc., 399 Park Avenue, 10th Floor, New York,
New York 10022 (Fax: (212) 520-0421);

27



--------------------------------------------------------------------------------



 



          (b) if to the Company or any Guarantor, shall be delivered or sent by
mail, telex, overnight courier or facsimile transmission to Mariner Energy,
Inc., One Briar Lake Plaza, Suite 2000, 2000 West Sam Houston Parkway South,
Houston, Texas 77042, Attention: General Counsel (Fax: (713) 954-3820), with a
copy to Baker Botts LLP, One Shell Plaza, 910 Louisiana, Houston, Texas 77002,
Attention: Kelly B. Rose (Fax: (713) 229-7996);
provided, however, that any notice to an Initial Purchaser pursuant to Section
8(c) shall be delivered or sent by hand delivery, mail, telex or facsimile
transmission to such Initial Purchaser at its address set forth in its
acceptance telex, overnight courier to Lehman Brothers Inc., which address will
be supplied to any other party hereto by Lehman Brothers Inc. upon request. Any
such statements, requests, notices or agreements shall take effect at the time
delivered by hand, if personally delivered; two business days after being
deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next business
day, if timely delivered to an air courier guaranteeing overnight delivery. The
Company shall be entitled to act and rely upon any request, consent, notice or
agreement given or made on behalf of the Initial Purchasers by Lehman Brothers
Inc.
     15. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Initial Purchasers, the Company, the
Guarantors and their respective successors. This Agreement and the terms and
provisions hereof are for the sole benefit of only those persons, except that
(A) the representations, warranties, indemnities and agreements of the Company
and the Guarantors contained in this Agreement shall also be deemed to be for
the benefit of directors of the Initial Purchasers, officers of the Initial
Purchasers and any person or persons controlling any Initial Purchaser within
the meaning of Section 15 of the Act and (B) the indemnity agreement of the
Initial Purchasers contained in Section 8(b) of this Agreement shall be deemed
to be for the benefit of directors of the Company and the Guarantors, officers
of the Company and the Guarantors and any person controlling the Company or the
Guarantors within the meaning of Section 15 of the Act. Nothing in this
Agreement is intended or shall be construed to give any person, other than the
persons referred to in this Section 15, any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision contained herein.
     16. Survival. The respective indemnities, representations, warranties and
agreements of the Company, the Guarantors and the Initial Purchasers contained
in this Agreement or made by or on behalf on them, respectively, pursuant to
this Agreement, shall survive the delivery of and payment for the Notes and
shall remain in full force and effect, regardless of any investigation made by
or on behalf of any of them or any person controlling any of them.
     17. Definition of the Terms “Business Day” and “Subsidiary”. For purposes
of this Agreement, (a) “business day” means any day on which the New York Stock
Exchange, Inc. is open for trading and (b) “subsidiary” has the meaning set
forth in Rule 405 of the Rules and Regulations.
     18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York.

28



--------------------------------------------------------------------------------



 



     19. Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.
     20. Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
[Signature Page to Follow]

29



--------------------------------------------------------------------------------



 



          If the foregoing correctly sets forth the agreement among the Company,
the Guarantors, and the Initial Purchasers, please indicate your acceptance in
the space provided for that purpose below.
Very truly yours,

              MARINER ENERGY, INC.
 
           
By:
  /s/ Jesus G. Melendrez              
 
  Name:   Jesus G. Melendrez    
 
  Title:   Vice President—Corporate Development    
 
            MARINER ENERGY RESOURCES, INC.
 
           
By:
  /s/ Jesus G. Melendrez              
 
  Name:   Jesus G. Melendrez    
 
  Title:   Vice President—Corporate Development    
 
            MARINER LP LLC
 
            By:   Mariner Energy, Inc., its sole member
 
           
By:
  /s/ Jesus G. Melendrez              
 
  Name:   Jesus G. Melendrez    
 
  Title:   Vice President—Corporate Development    
 
            MARINER ENERGY TEXAS LP
 
            By:   Mariner Energy, Inc., its general partner
 
           
By:
  /s/ Jesus G. Melendrez              
 
  Name:   Jesus G. Melendrez    
 
  Title:   Vice President—Corporate Development    

[Purchase Agreement Signature Page]
30

 



--------------------------------------------------------------------------------



 



Accepted:
LEHMAN BROTHERS INC.
J.P. MORGAN SECURITIES INC.
BNP PARIBAS SECURITIES CORP.
HARRIS NESBITT CORP.
RAYMOND JAMES & ASSOCIATES, INC.
WEDBUSH MORGAN SECURITIES INC.
By LEHMAN BROTHERS INC., as Authorized Representative

         
By:
  /s/ David B. Andrews    
 
 
 
Name: David B. Andrews  
 
  Title: Senior Vice President    

[Purchase Agreement Signature Page]
31

 